Exhibit 10.1

 



IDEAL POWER INC.

 

(Formerly known as Ideal Power Converters, Inc.)

 

AMENDED & RESTATED 2013 EQUITY INCENTIVE PLAN

 

As Adopted May 17, 2013 and Restated May 26, 2015, and Amended & Restated on
August 27, 2015

 

1.PURPOSE.

 

The purpose of this Plan is to provide incentives to attract, retain and
motivate eligible persons whose present and potential contributions are
important to the success of the Company, and its Parent and Subsidiaries (if
any), by offering them an opportunity to participate in the Company’s future
performance through awards of Options, the right to purchase Common Stock and
Stock Bonuses. Capitalized terms not defined in the text are defined in Section
2.

 

2.DEFINITIONS.

 

As used in this Plan, the following terms will have the following meanings:

 

“AWARD” means any award under this Plan, including any Option, Stock Award or
Stock Bonus.

 

“AWARD AGREEMENT” means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.

 

“BOARD” means the Board of Directors of the Company.

 

“CAUSE” means (i) an intentional act of fraud, financial embezzlement, theft or
any other material violation of law that occurs during or in the course of the
Participant’s employment with the Company; (ii) intentional damage to the
Company’s assets; (iii) intentional disclosure of the Company’s confidential
and/or proprietary secrets and information contrary to the Company’s policies;
(iv) intentional engagement in any competitive activity which would constitute a
breach of the Participant’s duty of loyalty or obligations to the Company; (v)
an intentional breach of any of the Company’s policies; (vi) the willful and
continued failure to substantially perform the Participant’s duties for the
Company (other than as a result of Disability); or (vii) willful conduct by the
Participant that is materially injurious to the Company, monetarily or
otherwise.

 

“CODE” means the Internal Revenue Code of 1986, as amended.

 

“COMMON STOCK” means the common stock, $0.001 par value, of the Company or any
successor corporation.

 

“COMPANY” means Ideal Power Inc., a Delaware corporation, formerly known as
Ideal Power Converters, Inc., a Texas corporation, or any successor corporation.

 

“COMMITTEE” means the Compensation Committee of the Board of Directors which
shall administer and interpret the Plan as more particularly described in
Section 5 of the Plan; provided, however, that the term Committee will refer to
the Board of Directors during such times as the Board of Directors has no
Compensation Committee.

 



   

 

 

“DISABILITY” means a disability, whether temporary or permanent, partial or
total, as determined by the Committee, provided that with respect to any
individual who is an employee or other “service provider”, disability shall be
determined in accordance with Section 409A of the Code and related regulations.

 

“EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended.

 

“EXERCISE PRICE” means the price at which a holder of an Option may purchase the
Shares issuable upon exercise of the Option.

 

“FAIR MARKET VALUE” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:

 

(a)if such Common Stock is publicly traded and is then listed on a national
securities exchange or on Nasdaq, its official closing price on the date of
determination on the principal national securities exchange on which the Common
Stock is listed or admitted to trading or on Nasdaq;

 

(b)if such Common Stock is quoted on the Over-the-Counter Bulletin Board, its
last sale price on the Over-the-Counter Bulletin Board on the date of
determination, provided, however, if no sale takes place on the date of
determination then the Fair Market Value will be the last sale price on the
Over-the-Counter Bulletin Board on the last trading day prior to the
determination date on which a sale was recorded; or

 

(c)if neither of the foregoing is applicable, by the Committee in good faith and
in accordance with requirements under Section 409A of the Code and related
regulations.

 

“INSIDER” means an officer or director of the Company or a Ten Percent
Shareholder, as defined in Section 6.3.

 

“OPTION” means an award of an option to purchase Shares pursuant to Section 6.

 

“PARENT” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of such corporations other than the
Company owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.

 

“PARTICIPANT” means a person who receives an Award under this Plan.

 

“PERFORMANCE FACTORS” means the factors selected by the Committee, in its sole
and absolute discretion, which may be from among, but are not limited to, the
following measures to determine whether the performance goals applicable to
Awards have been satisfied:

 

(a)Net revenue and/or net revenue growth;

 

(b)Earnings before income taxes and amortization and/or earnings before income
taxes and amortization growth;

 

(c)Operating income and/or operating income growth;

 



 2 

 

 

(d)Net income and/or net income growth;

 

(e)Earnings per share and/or earnings per share growth;

 

(f)Total shareholder return and/or total shareholder return growth;

 

(g)Return on equity;

 

(h)Operating cash flow return on income;

 

(i)Adjusted operating cash flow return on income;

 

(j)Economic value added;

 

(k)Stock price; and

 

(l)Individual business objectives.

 

“PERFORMANCE PERIOD” means the period of service determined by the Committee,
not to exceed five years, during which years of service or performance is to be
measured for Stock Awards or Stock Bonuses, if such Awards are restricted.

 

“PLAN” means this Amended & Restated Ideal Power Inc. 2013 Equity Incentive
Plan, as amended from time to time.

 

“PURCHASE PRICE” means the price at which the Participant of a Stock Award may
purchase the Shares.

 

“SHARES” means shares of the Company’s Common Stock reserved for issuance under
this Plan, as adjusted pursuant to Sections 3 and 18, and any successor
security.

 

“STOCK AWARD” means an award of Shares pursuant to Section 7.

 

“STOCK BONUS” means an award of Shares or rights to receive Shares pursuant to
Section 8.

 

“SUBSIDIARY” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

 

“TERMINATION” or “TERMINATED” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, officer, director, consultant, independent contractor or advisor
to the Company or a Parent or Subsidiary of the Company. An employee will not be
deemed to have ceased to provide services in the case of (i) sick leave, (ii)
military leave, or (iii) any other leave of absence approved by the Company,
provided that such leave is for a period of not more than 90 days, unless
reemployment upon the expiration of such leave is guaranteed by contract or
statute or unless provided otherwise pursuant to a formal policy adopted from
time to time by the Company and issued and promulgated to employees in writing.
In the case of any employee on an approved leave of absence, the Committee may
make such provisions respecting suspension of vesting of the Award while on
leave from the employ of the Company or a Subsidiary as it may deem appropriate,
except that in no event may an Option be exercised after the expiration of the
term set forth in the Option agreement. The Committee will have sole discretion
to determine whether a Participant has ceased to provide services and the
effective date on which the Participant ceased to provide services (the
“Termination Date”).

 



 3 

 

 

3.SHARES SUBJECT TO THE PLAN.

 

3.1          Number of Shares Available. Subject to Sections 3.2, 3.3 and 18,
the total aggregate number of Shares reserved and available for grant and
issuance pursuant to this Plan, shall be 2,089,983 Shares and will include
Shares that are subject to: (a) issuance upon exercise of an Option but cease to
be subject to such Option for any reason other than exercise of such Option; (b)
an Award granted hereunder but forfeited or repurchased by the Company at the
original issue price; and (c) an Award that otherwise terminates without Shares
being issued. At all times the Company shall reserve and keep available a
sufficient number of Shares as shall be required to satisfy the requirements of
all outstanding Options granted under this Plan and all other outstanding but
unvested Awards granted under this Plan.

 

3.2          [RESERVED]

 

3.3          Adjustment of Shares. In the event that the number of outstanding
shares of Common Stock is changed by a stock dividend, recapitalization, stock
split, reverse stock split, subdivision, combination, reclassification or
similar change in the capital structure of the Company without consideration,
then (a) the number of Shares reserved for issuance under this Plan, (b) the
Exercise Prices of and number of Shares subject to outstanding Options, and (c)
the number of Shares subject to other outstanding Awards will be proportionately
adjusted, subject to any required action by the Board or the shareholders of the
Company and compliance with applicable securities laws; provided, however, that
fractions of a Share will not be issued but will either be replaced by a cash
payment equal to the Fair Market Value of such fraction of a Share or will be
rounded up to the nearest whole Share, as determined by the Committee.

 

4.ELIGIBILITY.

 

ISOs (as defined in Section 6 below) may be granted only to employees (including
officers and directors who are also employees) of the Company or of a Parent or
Subsidiary of the Company. All other Awards may be granted to employees,
officers, directors, consultants, independent contractors and advisors of the
Company or any Parent or Subsidiary of the Company, provided such consultants,
independent contractors and advisors are natural persons who render bona-fide
services not in connection with the offer and sale of securities in a
capital-raising transaction or promotion of the Company’s securities. A person
may be granted more than one Award under this Plan.

 

5.ADMINISTRATION.

 

5.1Committee.

 

(a)          The Plan shall be administered and interpreted by a Committee
consisting of two or more members of the Board. So long as the Company has a
class of its equity securities registered under Section 12 of the Exchange Act,
any Committee administering the Plan will consist solely of two or more members
of the Board who are “non-employee directors” within the meaning of Rule 16b-3
under the Exchange Act and, if the Board so determines in its sole discretion,
who are “outside directors” within the meaning of Section 162(m) of the Code. To
the extent consistent with corporate law, the Committee may delegate to any
officers of the Company the duties, power and authority of the Committee under
the Plan pursuant to such conditions or limitations as the Committee may
establish; provided, however, that only the Committee may exercise such duties,
power and authority with respect to Participants who are subject to Section 16
of the Exchange Act.

 



 4 

 

 

(b)          Members of the Committee may resign at any time by delivering
written notice to the Board. The Board shall fill vacancies in the Committee.
The Committee shall act by a majority of its members in office. The Committee
may act either by vote at a meeting or by a memorandum or other written
instrument signed by a majority of the Committee.

 

(c)          If the Board, in its discretion, does not appoint a Committee, the
Board itself will administer and interpret the Plan and take such other actions
as the Committee is authorized to take hereunder; provided that the Board may
take such actions hereunder in the same manner as the Board may take other
actions under the Certificate of Formation and bylaws of the Company generally.

 

5.2          Committee Authority. Without limitation, the Committee will have
the authority to:

 

(a)construe and interpret this Plan, any Award Agreement and any other agreement
or document

 

(b)executed pursuant to this Plan;

 

(c)prescribe, amend and rescind rules and regulations relating to this Plan or
any Award;

 

(d)select persons to receive Awards;

 

(e)determine the form and terms of Awards;

 

(f)determine the number of Shares or other consideration subject to Awards;

 

(g)determine whether Awards will be granted singly, in combination with, in
tandem with, in

 

(h)replacement of, or as alternatives to, other Awards under this Plan or any
other incentive or compensation plan of the

 

(i)Company or any Parent or Subsidiary of the Company;

 

(j)grant waivers of Plan or Award conditions;

 

(k)determine the vesting, exercisability and payment of Awards;

 

(l)correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or

 

(m)approve, amend or terminate any Award Agreement;

 

(n)determine whether an Award has been earned; and

 

(o)make all other determinations necessary or advisable for the administration
of this Plan.

 

5.3          Committee Discretion. Any determination made by the Committee with
respect to any Award will be made at the time of grant of the Award or, unless
in contravention of any express term of this Plan or Award, at any later time,
and such determination will be final and binding on the Company and on all
persons having an interest in any Award under this Plan. The Committee may
delegate to one or more officers of the Company the authority to grant an Award
under this Plan to Participants who are not Insiders of the Company. No member
of the Committee shall be personally liable for any action taken or decision
made in good faith relating to this Plan, and all members of the Committee shall
be fully protected and indemnified to the fullest extent permitted under
applicable law by the Company in respect to any such action, determination, or
interpretation.

 



 5 

 

 

6.OPTIONS.

 

The Committee may grant Options to eligible persons and will determine whether
such Options will be Incentive Stock Options within the meaning of the Code
(“ISO”) or Nonqualified Stock Options (“NQSOs”), the number of Shares subject to
the Option, the Exercise Price of the Option, the period during which the Option
may be exercised, and all other terms and conditions of the Option, subject to
the following:

 

6.1           Form of Option Grant. Each Option granted under this Plan will be
evidenced by an Award Agreement which will expressly identify the Option as an
ISO or an NQSO (hereinafter referred to as the “Stock Option Agreement”), and
will be in such form and contain such provisions (which need not be the same for
each Participant) as the Committee may from time to time approve, and which will
comply with and be subject to the terms and conditions of this Plan.

 

6.2           Date of Grant. The date of grant of an Option will be the date on
which the Committee makes the determination to grant such Option, unless
otherwise specified by the Committee. The Stock Option Agreement and a copy of
this Plan will be delivered to the Participant within a reasonable time after
the granting of the Option.

 

6.3           Exercise Period. Options may be exercisable within the times or
upon the events determined by the Committee as set forth in the Stock Option
Agreement governing such Option; provided, however, that no Option will be
exercisable after the expiration of 10 years from the date the Option is
granted; and provided further that no ISO granted to a person who directly or by
attribution owns more than 10% of the total combined voting power of all classes
of stock of the Company or of any Parent or Subsidiary of the Company (“Ten
Percent Shareholder”) will be exercisable after the expiration of five years
from the date the ISO is granted. The Committee also may provide for Options to
become exercisable at one time or from time to time, periodically or otherwise,
in such number of Shares or percentage of Shares as the Committee determines,
provided, however, that in all events a Participant will be entitled to exercise
an Option at the rate of at least 20% of the full number of shares of the grant
per year over five years from the date of grant, subject to reasonable
conditions such as continued employment; and further provided that an Option
granted to a Participant who is an officer or director may become fully
exercisable, subject to reasonable conditions such as continued employment, at
any time or during any period established by the Company.

 

6.4           Exercise Price. The Exercise Price of an Option will be determined
by the Committee when the Option is granted and may be not less than 100% of the
Fair Market Value of the Shares on the date of grant; provided that the Exercise
Price of an ISO granted to a Ten Percent Shareholder will not be less than 110%
of the Fair Market Value of the Shares on the date of grant. Payment for the
Shares purchased may be made in accordance with Section 9 of this Plan.

 

6.5           Method of Exercise. Options may be exercised only by delivery to
the Company of a written stock option exercise notice (the “Exercise Notice”) in
a form approved by the Committee, (which need not be the same for each
Participant), stating the number of Shares being purchased, the restrictions
imposed on the Shares purchased under such Exercise Notice, if any, and such
representations and agreements regarding the Participant’s investment intent and
access to information and other matters, if any, as may be required or desirable
by the Company to comply with applicable securities laws, together with payment
in full of the Exercise Price for the number of Shares being purchased.

 



 6 

 

 

6.6           Termination. Notwithstanding the exercise periods set forth in the
Stock Option Agreement, exercise of an Option will always be subject to the
following:

 

(a)           If the Participant’s service is Terminated for any reason except
death or Disability, then the Participant may exercise such Participant’s
Options only to the extent that such Options would have been exercisable upon
the Termination Date no later than 3 months after the Termination Date (or such
longer time period not exceeding five years as may be determined by the
Committee, with any exercise beyond three months after the Termination Date
deemed to be an NQSO). Notwithstanding the foregoing, Participants who are
members of the Board, but not employees of the Company may exercise any of such
Participant’s Options after such Participant’s Termination Date, provided that
such Options have not otherwise expired pursuant to the Stock Option Agreement
governing such Option.

 

(b)           If the Participant’s service is Terminated because of the
Participant’s death or Disability (or the Participant dies within three months
after a Termination other than for Cause or because of Participant’s
Disability), then the Participant’s Options may be exercised only to the extent
that such Options would have been exercisable by the Participant on the
Termination Date and must be exercised by the Participant (or the Participant’s
legal representative) no later than 12 months after the Termination Date (or
such longer time period not exceeding five years as may be determined by the
Committee, with any such exercise beyond (i) three months after the Termination
Date when the Termination is for any reason other than the Participant’s death
or Disability, or (ii) 12 months after the Termination Date when the Termination
is for Participant’s death or Disability, deemed to be an NQSO).

 

(c)           Notwithstanding the provisions in Section 6.6(a) above, if the
Participant’s service is Terminated for Cause, neither the Participant, the
Participant’s estate nor such other person who may then hold the Option shall be
entitled to exercise any Option with respect to any Shares whatsoever, after
Termination, whether or not after Termination the Participant may receive
payment from the Company or a Subsidiary for vacation pay, for services rendered
prior to Termination, for services rendered for the day on which Termination
occurs, for salary in lieu of notice, or for any other benefits. For the purpose
of this paragraph, Termination shall be deemed to occur on the date when the
Company dispatches notice or advice to the Participant that his service is
Terminated for Cause.

 

6.7           Limitations on Exercise. The Committee may specify a reasonable
minimum number of Shares that may be purchased on any exercise of an Option,
provided that such minimum number will not prevent the Participant from
exercising the Option for the full number of Shares for which it is then
exercisable.

 

6.8           Limitations on ISO. The aggregate Fair Market Value (determined as
of the date of grant) of Shares with respect to which ISO are exercisable for
the first time by a Participant during any calendar year (under this Plan or
under any other incentive stock option plan of the Company, Parent or Subsidiary
of the Company) will not exceed $100,000. If the Fair Market Value of Shares on
the date of grant with respect to which ISO are exercisable for the first time
by a Participant during any calendar year exceeds $100,000, then the Options for
the first $100,000 worth of Shares to become exercisable in such calendar year
will be ISO and the Options for the amount in excess of $100,000 that become
exercisable in that calendar year will be NQSOs. In the event that the Code or
the regulations promulgated thereunder are amended after the Effective Date of
this Plan to provide for a different limit on the Fair Market Value of Shares
permitted to be subject to ISO, such different limit will be automatically
incorporated herein and will apply to any Options granted after the effective
date of such amendment.

 



 7 

 

 

6.9           Modification, Extension or Renewal. The Committee may modify,
extend or renew outstanding Options and authorize the grant of new Options in
substitution therefore, provided that any such action may not, without the
written consent of a Participant, impair any of such Participant’s rights under
any Option previously granted. Any outstanding ISO that is modified, extended,
renewed or otherwise altered will be treated in accordance with Section 424(h)
of the Code. The Committee may reduce the Exercise Price of outstanding Options
without the consent of Participants affected by a written notice to them;
provided, however, that the Exercise Price may not be reduced below the minimum
Exercise Price that would be permitted under Section 6.4 of this Plan for
Options granted on the date the action is taken to reduce the Exercise Price.

 

6.10         No Disqualification. Notwithstanding any other provision in this
Plan, no term of this Plan relating to ISO will be interpreted, amended or
altered, nor will any discretion or authority granted under this Plan be
exercised, so as to disqualify this Plan under Section 422 of the Code or,
without the consent of the Participant affected, to disqualify any ISO under
Section 422 of the Code.

 

7.STOCK AWARD.

 

A Stock Award is an offer by the Company to sell to an eligible person Shares
that may or may not be subject to restrictions. The Committee will determine to
whom an offer will be made, the number of Shares the person may purchase, the
price to be paid (the “Purchase Price”), the restrictions to which the Shares
will be subject, if any, and all other terms and conditions of the Stock Award,
subject to the following:

 

7.1           Form of Stock Award. All purchases under a Stock Award made
pursuant to this Plan will be evidenced by an Award Agreement (the “Stock
Purchase Agreement”) that will be in such form (which need not be the same for
each Participant) as the Committee will from time to time approve, and will
comply with and be subject to the terms and conditions of this Plan. The offer
of a Stock Award will be accepted by the Participant’s execution and delivery of
the Stock Purchase Agreement and payment for the Shares to the Company in
accordance with the Stock Purchase Agreement.

 

7.2           Purchase Price. The Purchase Price of Shares sold pursuant to a
Stock Award will be determined by the Committee on the date the Stock Award is
granted and may not be less than 100% of the Fair Market Value of the Shares on
the grant date, except in the case of a sale to a Ten Percent Shareholder, in
which case the Purchase Price will be 110% of the Fair Market Value. Payment of
the Purchase Price must be made in accordance with Section 9 of this Plan.

 

7.3           Terms of Stock Awards. Stock Awards may, but need not be, subject
to such restrictions as the Committee may impose. These restrictions may be
based upon completion of a specified number of years of service with the Company
or upon completion of Performance Factors set out in advance in the
Participant’s individual Stock Purchase Agreement. Stock Awards may vary from
Participant to Participant and between groups of Participants. Prior to the
grant of a Stock Award subject to restrictions, the Committee shall: (a)
determine the nature, length and starting date of any Performance Period for the
Stock Award; (b) select from among the Performance Factors to be used to measure
performance goals, if any; and (c) determine the number of Shares that may be
awarded to the Participant. Prior to the transfer of any Stock Award, the
Committee shall determine the extent to which such Stock Award has been earned.
Performance Periods may overlap and Participants may participate simultaneously
with respect to Stock Awards that are subject to different Performance Periods
and have different performance goals and other criteria.

 



 8 

 

 

7.4           Termination During Performance Period. If a Participant is
Terminated during a Performance Period for any reason, then any Stock Awards
then held by the Participant that have not vested will be terminated and
forfeited.

 

8.STOCK BONUSES.

 

8.1           Awards of Stock Bonuses. A Stock Bonus is an award of Shares for
services rendered to the Company or any Parent or Subsidiary of the Company or
an award of rights to receive shares upon one or more future dates or the
occurrence of one or more future events. A Stock Bonus will be awarded pursuant
to an Award Agreement (the “Stock Bonus Agreement”) that will be in such form
(which need not be the same for each Participant) as the Committee will from
time to time approve, and will comply with and be subject to the terms and
conditions of this Plan. A Stock Bonus or rights to receive Shares may be
awarded for general excellence of service or may, in the case of rights to
receive Shares, vest and settle in Shares in connection with the future
performance of services or achievement of such Performance Factors as are set
out in advance in the Participant’s individual Award Agreement that will be in
such form (which need not be the same for each Participant) as the Committee
will from time to time approve, and will comply with and be subject to the terms
and conditions of this Plan. Stock Bonuses or rights to receive Shares may vary
from Participant to Participant and between groups of Participants, and may be
based upon the achievement of the Company, Parent or Subsidiary and/or
individual Performance Factors or upon such other criteria as the Committee may
determine.

 

8.2           Terms of Stock Bonuses. The Committee will determine the number of
Shares to be awarded to the Participant. The Committee will: (a) determine the
nature, length and starting date of any Performance Period for each Stock Bonus;
(b) select from among the Performance Factors to be used to measure the
performance, if any; and (c) determine the number of Shares that may be awarded
to the Participant. Prior to the payment of any Stock Bonus, the Committee shall
determine the extent to which such Stock Bonuses have been earned. Performance
Periods may overlap and Participants may participate simultaneously with respect
to Stock Bonuses that are subject to different Performance Periods and different
performance goals and other criteria. The number of Shares may be fixed or may
vary in accordance with such performance goals and criteria as may be determined
by the Committee. The Committee may adjust the performance goals applicable to
the Stock Bonuses to take into account changes in law and accounting or tax
rules and to make such adjustments as the Committee deems necessary or
appropriate to reflect the impact of extraordinary or unusual items, events or
circumstances to avoid windfalls or hardships.

 

8.3           Form of Payment. The earned portion of a Stock Bonus may be paid
to the Participant by the Company either currently or on a deferred basis, with
such interest or dividend equivalent, if any, as the Committee may determine.
Payment of an interest or dividend equivalent (if any) may be made in the form
of cash or whole Shares or a combination thereof, either in a lump sum payment
or in installments, all as the Committee will determine.

 

9.PAYMENT FOR SHARE PURCHASES.

 

Payment for Shares purchased pursuant to this Plan (including Shares issued from
the exercise of an Option) may be made in cash (by check or wire transfer) or,
where expressly approved for the Participant by the Committee and where
permitted by law:

 

(a)           by cancellation of indebtedness of the Company to the Participant;

 



 9 

 

 

(b)           by surrender of shares that either: (1) have been owned by the
Participant for more than six months and have been paid for within the meaning
of Securities and Exchange Commission Rule 144; or (2) were obtained by the
Participant in the public market;

 

(c)           by waiver of compensation due or accrued to the Participant for
services rendered;

 

(d)           with respect only to purchases upon exercise of an Option, and
provided that a public market for the Company’s stock exists:

 

(1)           through a “same day sale” commitment from the Participant and a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby the Participant irrevocably elects to exercise the
Option and to sell a portion of the Shares so purchased to pay for the Exercise
Price, and whereby the FINRA Dealer irrevocably commits upon receipt of such
Shares to forward the Exercise Price directly to the Company; or

 

(2)           through a “margin” commitment from the Participant and a FINRA
Dealer whereby the Participant irrevocably elects to exercise the Option and to
pledge the Shares so purchased to the FINRA Dealer in a margin account as
security for a loan from the FINRA Dealer in the amount of the Exercise Price,
and whereby the FINRA Dealer irrevocably commits upon receipt of such Shares to
forward the Exercise Price directly to the Company; or

 

(e)           by any combination of the foregoing.

 

10.WITHHOLDING TAXES.

 

10.1        Withholding Generally. Whenever Shares are to be issued in
satisfaction of Awards granted under this Plan, the Company may require the
Participant to remit to the Company an amount sufficient to satisfy federal,
state and local withholding tax requirements prior to the delivery of any
certificate or certificates for such Shares. Whenever, under this Plan, payments
in satisfaction of Awards are to be made in cash, such payment will be net of an
amount sufficient to satisfy federal, state, and local withholding tax
requirements.

 

10.2        Stock Withholding. When, under applicable tax laws, a participant
incurs tax liability in connection with the exercise or vesting of any Award
that is subject to tax withholding and the Participant is obligated to pay the
Company the amount required to be withheld, the Committee may allow the
Participant to satisfy the minimum withholding tax obligation by electing to
have the Company withhold from the Shares to be issued that number of Shares
having a Fair Market Value equal to the minimum amount required to be withheld,
determined on the date that the amount of tax to be withheld is to be
determined. All elections by a Participant to have Shares withheld for this
purpose will be made in accordance with the requirements established by the
Committee and will be in writing in a form acceptable to the Committee.

 

11.PRIVILEGES OF STOCK OWNERSHIP.

 

No Participant will have any of the rights of a shareholder with respect to any
Shares until the Shares are issued to the Participant. After Shares are issued
to the Participant, the Participant will be a shareholder and will have all the
rights of a shareholder with respect to such Shares, including the right to vote
and receive all dividends or other distributions made or paid with respect to
such Shares; provided, that if such Shares are issued pursuant to a Stock Award
with restrictions, then any new, additional or different securities the
Participant may become entitled to receive with respect to such Shares by virtue
of a stock dividend, stock split or any other change in the corporate or capital
structure of the Company will be subject to the same restrictions as the Stock
Award.

 



 10 

 

 

12.NON-TRANSFERABILITY.

 

Awards of Shares granted under this Plan, and any interest therein, will not be
transferable or assignable by the Participant, and may not be made subject to
execution, attachment or similar process, other than by will or by the laws of
descent and distribution. Awards of Options granted under this Plan, and any
interest therein, will not be transferable or assignable by the Participant, and
may not be made subject to execution, attachment or similar process, other than
by will or by the laws of descent and distribution. During the lifetime of the
Participant an Award will be exercisable only by the Participant. During the
lifetime of the Participant, any elections with respect to an Award may be made
only by the Participant unless otherwise determined by the Committee and set
forth in the Award Agreement with respect to Awards that are not ISOs.

 

13.CERTIFICATES.

 

All certificates for Shares or other securities delivered under this Plan will
be subject to such stop transfer orders, legends and other restrictions as the
Committee may deem necessary or advisable, including restrictions under any
applicable federal, state or foreign securities law, or any rules, regulations
and other requirements of the Securities and Exchange Commission or any stock
exchange or automated quotation system upon which the Shares may be listed or
quoted.

 

14.ESCROW; PLEDGE OF SHARES.

 

To enforce any restrictions on a Participant’s Shares, the Committee may require
the Participant to deposit all certificates representing Shares, together with
stock powers or other instruments of transfer approved by the Committee
appropriately endorsed in blank, with the Company or an agent designated by the
Company to hold in escrow until such restrictions have lapsed or terminated, and
the Committee may cause a legend or legends referencing such restrictions to be
placed on the certificates.

 

15.EXCHANGE AND BUYOUT OF AWARDS.

 

The Committee may, at any time or from time to time, authorize the Company, with
the consent of the respective Participants, to issue new Awards in exchange for
the surrender and cancellation of any or all outstanding Awards. The Committee
may at any time buy from a Participant an Award previously granted with payment
in cash, Shares or other consideration, based on such terms and conditions as
the Committee and the Participant may agree.

 

16.SECURITIES LAW AND OTHER REGULATORY COMPLIANCE.

 

16.1       Compliance with Securities Laws in Conjunction with Grants of Awards.
An Award will not be effective unless such Award is in compliance with all
applicable federal and state securities laws, rules and regulations of any
governmental body, and the requirements of any stock exchange or automated
quotation system upon which the Shares may then be listed or quoted, as they are
in effect on the date of grant of the Award and also on the date of exercise or
other issuance. Notwithstanding any other provision in this Plan, the Company
will have no obligation to issue or deliver certificates for Shares under this
Plan prior to: (a) obtaining any approvals from governmental agencies that the
Company determines are necessary or advisable; and/or (b) completion of any
registration or other qualification of such Shares under any state or federal
law or ruling of any governmental body that the Company determines to be
necessary or advisable. The Company will be under no obligation to register the
Shares with the Securities and Exchange Commission or to effect compliance with
the registration, qualification or listing requirements of any state securities
laws, stock exchange or automated quotation system, and the Company will have no
liability for any inability or failure to do so.

 



 11 

 

 

16.2       Compliance with Securities Laws in Conjunction with Exercise, Sale or
Disposition of Award Securities. Participants understand that the sale or
disposition (including through exercise) of Options, the Shares acquired by
exercise of the Options and the Shares granted as Stock Awards and Stock Bonuses
(collectively, the “Award Securities”) are subject to federal and state
securities laws. As such, the sale or disposition (including through the
exercise of Options) of Award Securities may be restricted during certain
periods (“Blackout Period”). Participants agree that they will promptly notify
the Company’s Chief Financial Officer or the Chairperson of the Committee of an
intent to exercise an Option or to sell or otherwise dispose of Award Securities
and will not engage in the exercise, sale or other disposition of Award
Securities unless such exercise, sale or other disposition is approved in
writing by the Company. If the Company is unable to approve the exercise of an
Option, and the Participant’s right to exercise the Option will expire or
terminate during the Blackout Period, the Committee will, in good faith, review
the circumstances relating to the Option exercise and, in its discretion, may
extend the exercise period.

 

17.NO OBLIGATION TO EMPLOY.

 

Nothing in this Plan or any Award granted under this Plan will confer or be
deemed to confer on any Participant any right to continue in the employ of, or
to continue any other relationship with, the Company or any Parent or Subsidiary
of the Company or limit in any way the right of the Company or any Parent or
Subsidiary of the Company to terminate Participant’s employment or other
relationship at any time, with or without cause.

 

18.CORPORATE TRANSACTIONS.

 

18.1       Assumption or Replacement of Awards by Successor. Unless an Award
Agreement provides otherwise, in the event of (a) a dissolution or liquidation
of the Company, (b) a merger or consolidation in which the Company is not the
surviving corporation (other than a merger or consolidation with a wholly-owned
subsidiary, a reincorporation of the Company in a different jurisdiction, or
other transaction in which there is no substantial change in the shareholders of
the Company or their relative stock holdings and the Awards granted under this
Plan are assumed, converted or replaced by the successor corporation, which
assumption will be binding on all Participants), (c) a merger in which the
Company is the surviving corporation but after which the shareholders of the
Company immediately prior to such merger (other than any shareholder that
merges, or which owns or controls another corporation that merges, with the
Company in such merger) cease to own their shares or other equity interest in
the Company, (d) the sale of substantially all of the assets of the Company, or
(e) the acquisition, sale, or transfer of more than 50% of the outstanding
shares of the Company by tender offer or similar transaction, any or all
outstanding Awards may be assumed, converted or replaced by the successor
corporation (if any), which assumption, conversion or replacement will be
binding on all Participants. In the alternative, the successor corporation may
substitute equivalent Awards or provide substantially similar consideration to
Participants as was provided to shareholders (after taking into account the
existing provisions of the Awards). The successor corporation may also issue, in
place of outstanding Shares of the Company held by the Participant,
substantially similar shares or other property subject to repurchase
restrictions no less favorable to the Participant. In the event such successor
corporation (if any) refuses to assume or substitute Awards, as provided above,
pursuant to a transaction described in this Subsection 18.1, (i) the vesting of
any or all Awards granted pursuant to this Plan will accelerate upon a
transaction described in this Section 18 and (ii) any or all Options granted
pursuant to this Plan will become exercisable in full prior to the consummation
of such event at such time and on such conditions as the Committee determines.
If such Options are not exercised prior to the consummation of the corporate
transaction, they shall terminate at such time as determined by the Committee.
Notwithstanding anything to the contrary herein or in any Award Agreement, in
any assumptions or replacements of Stock Options, Stock Awards or Stock Bonuses
that are subject to Section 409A of the Code, the determination of equal or
equivalent value shall be made in accordance with the provisions of Section 409A
and related regulations. Similarly, in any assumptions or replacements of ISOs,
the determination of equal or equivalent value shall be made in accordance with
Section 424 of the Code and related regulations.

 



 12 

 

 

18.2       Other Treatment of Awards. Subject to any greater rights granted to
Participants under the foregoing provisions of this Section 18, in the event of
the occurrence of any transaction described in Section 18.1, any outstanding
Awards will be treated as provided in the applicable agreement or plan of
merger, consolidation, dissolution, liquidation, or sale of assets.

 

18.3       Assumption of Awards by the Company. The Company, from time to time,
also may substitute or assume outstanding awards granted by another company,
whether in connection with an acquisition of such other company or otherwise, by
either; (a) granting an Award under this Plan in substitution of such other
company’s award; or (b) assuming such award as if it had been granted under this
Plan if the terms of such assumed award could be applied to an Award granted
under this Plan. Such substitution or assumption will be permissible if the
holder of the substituted or assumed award would have been eligible to be
granted an Award under this Plan if the other company had applied the rules of
this Plan to such grant. In the event the Company assumes an award granted by
another company, the terms and conditions of such award will remain unchanged
(except that the exercise price and the number and nature of Shares issuable
upon exercise of any such option will be adjusted appropriately pursuant to
Section 424(a) of the Code). In the event the Company elects to grant a new
Option rather than assuming an existing option, such new Option may be granted
with a similarly adjusted Exercise Price.

 

19.ADOPTION AND SHAREHOLDER APPROVAL.

 

This Plan became effective on the date on which it was adopted by the Board,
which was May 17, 2013 (the “Effective Date”). Upon the Effective Date, the
Committee may grant Awards pursuant to this Plan. The Company sought and
obtained shareholder approval of the Plan within 12 months after the date this
Plan was adopted by the Board; provided, however, if the Company had failed to
obtain shareholder approval of the Plan during such 12-month period, pursuant to
Section 422 of the Code, any Option granted as an ISO at any time under the Plan
would not qualify as an ISO within the meaning of the Code and would be deemed
to be an NQSO.

 

20.TERM OF PLAN/GOVERNING LAW.

 

Unless earlier terminated as provided herein, this Plan will terminate 10 years
from the date this Plan is adopted by the Board or, if earlier, the date of
shareholder approval. This Plan and all agreements thereunder shall be governed
by and construed in accordance with the laws of the State of Texas.

 

21.AMENDMENT OR TERMINATION OF PLAN.

 

The Board may at any time terminate or amend this Plan in any respect, including
without limitation amendment of any form of Award Agreement or instrument to be
executed pursuant to this Plan; provided, however, that no amendments to the
Plan will be effective without approval of the shareholders of the Company if
shareholder approval of the amendment is then required pursuant to Section 422
of the Code or the rules of any stock exchange or quotation system on which the
Common Stock is listed.

 



 13 

 

 

22.NONEXCLUSIVITY OF THE PLAN.

 

Neither the adoption of this Plan by the Board, the submission of this Plan to
the shareholders of the Company for approval, nor any provision of this Plan
will be construed as creating any limitations on the power of the Board to adopt
such additional compensation arrangements as it may deem desirable, including,
without limitation, the granting of stock options and bonuses otherwise than
under this Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.

 

23.ACTION BY COMMITTEE.

 

Any action permitted or required to be taken by the Committee or any decision or
determination permitted or required to be made by the Committee pursuant to this
Plan shall be taken or made in the Committee’s sole and absolute discretion.

 

WHEREFORE, this Ideal Power Inc. Amended & Restated 2013 Equity Incentive Plan
has been adopted by the Board on the 27th day of August 2015.

 

  IDEAL POWER INC.                 By: /s/ R. Daniel Brdar      R. Daniel Brdar,
Chief Executive Officer

 



 14 

 